Citation Nr: 0711836	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  05-27 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim as to basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel





INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The appellant submitted additional evidence directly to the 
Board, with a postmark of March 6, 2007.  This evidence 
appears to be duplicative of that already of record and 
considered by the RO.  In any event, it was mailed more than 
90 days after the December 2, 2006 RO letter notifying the 
appellant that her appeal was being certified to the Board, 
and is referred to the RO for appropriate action.  See 
38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  The appellant's claim for basic eligibility for VA 
benefits was denied in an RO decision of October 2003.  The 
appellant did not perfect an appeal of the decision.  

2.  The evidence submitted since the decision of October 2003 
is cumulative in character.


CONCLUSION OF LAW

1.  The October 2003 decision, which denied the claim for 
basic eligibility for VA benefits, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence received since the October 2003 decision, 
which denied the claim for basic eligibility for VA benefits, 
is not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal 
Circuit Court held that the VCAA notice must be provided 
prior to the initial decision or prior to readjudication, and 
such duty to notify cannot be satisfied by post-decisional 
communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for basic eligibility for VA 
benefits.  The appellant was provided adequate notice by 
means of the informal hearing of July 2005 and letters of 
March 2005, April 2006, and August 2006.  In addition, she 
was informed of the specific law applicable to the claim.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As evidenced by her statements, she has actual 
knowledge of the information and evidence necessary to reopen 
her claim.  See Statements from the appellant, dated July 11, 
and July 23, 2005, and July 31, 2006.  Therefore, the Board 
finds that VA has no outstanding duty to notify the 
appellant.  

The Board notes that neither the informal hearing nor the 
VCAA notice letters predated the decision on appeal.  
However, the appellant was given time to respond and submit 
evidence and a supplemental statement of the case was issued 
in September 2006, after the appellant was provided with 
notice.  This constitutes due process.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, a National Personnel Service Record 
certification has been obtained, lay statements and records 
from the Philippine Army have been submitted.  Therefore, the 
Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence 
is required, nor has the delayed notice of the VCAA resulted 
in any prejudice to the appellant.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).


New and Material 

The RO, in a decision dated in October 2003, denied the 
appellant's claim of basic eligibility for VA benefits on the 
basis her husband did not have recognized service.  The 
appellant submitted a notice of disagreement (NOD) in 
December 2003; however, in February 2004, she withdrew her 
NOD.  See 38 C.F.R. § 20.204.  She stated that she would no 
longer pursue her appeal.  In February 2005, she sought to 
reopen her claim.

At the time of the decision, the record included numerous 
pieces of evidence of the reported service in the Philippines 
including Discharge Certificate from the Philippine Army, an 
award certificate from the Philippine Army, a picture of the 
appellant's husband's unit, an Affidavit from the Philippine 
Army Personnel, certification from the Armed Forces of the 
Philippine, a letter form Dr. D.S.T. referencing treatment 
provided during the appellant's husband's service in the 
Philippine Army, private medical treatment records and 
National Personnel Records Center certification of July 1955 
indicating the appellant's husband did not have qualifying 
service.  

Submitted since the RO's October 2003 decision are an 
affidavit recounting her husband's experience as a prisoner 
of war during World War II, a certificate of the Philippine 
Veterans Affairs Department, several affidavits from the 
appellant's husband's friends, a new certification form the 
Armed Forced of the Philippines, and duplicate copies of 
evidence previously submitted.  

The RO's October 2003 decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
October 2003 rating decision.

Applicable regulation requires that new and material evidence 
is evidence which has not been previously submitted to agency 
decision makers which relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  At the 
time of the prior denial, there was evidence of the 
appellant's husband's service in the Philippine Army and 
evidence of a negative finding regarding qualifying service.  
Since that determination, the appellant has presented 
additional evidence of her husband's service in the 
Philippine Army.  However, no evidence has been introduced 
that would question or merit a change of the NPRC negative 
finding of qualifying service.  Accordingly, the additional 
evidence is not new and material.  Instead, the evidence is 
cumulative of the already established fact that the 
appellant's husband served in the Philippine Army but has no 
qualifying service.  The Court has established that evidence 
that corroborates a previously established fact is 
cumulative.  See Anglin v. West, 203 F.3d 1343 (Fed. Cir. 
2000).  Accordingly, the claim is not reopened. 


ORDER

The application to reopen the claim for basic eligibility for 
Department of Veterans Affairs (VA) benefits is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


